Memorandum: On appeal from a judgment convicting him of attempted murder in the first degree, criminal possession of a weapon in the second degree, resisting arrest and two counts of obstructing governmental administration, defendant contends that reversal is required because County Court erred in failing to instruct the jury on the definition of a firearm. Defendant failed to preserve that issue for our review, and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice {see, CPL 470.15 [6] [a]).
From our review of the record, we conclude that defendant’s conviction of attempted murder in the first degree and criminal possession of a weapon in the second degree is supported by legally sufficient evidence (see, People v Bleakley, 69 NY2d 490, 495). We reject the contention that the People failed to prove that defendant shared the codefendant’s intent (see, *1084People v Cabassa, 79 NY2d 722, 728, cert denied sub nom. Lind v New York, 506 US 1011).
Lastly, we conclude that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Yates County Court, Falvey, J. — Attempted Murder, 1st Degree.) Present— Denman, P. J., Lawton, Wesley, Balio and Davis, JJ.